In a proceeding under the statute (Judiciary Law, § 90), to discipline an attorney for professional *1004misconduct, the issues upon the charges made by this court were referred to a Justice of the Supreme Court for hearing and report together with his recommendation. The Justice has filed his report in which he finds respondent guilty of the charges and recommends that he be suspended from practice. Motion is now made to confirm the report. The motion is granted except with respect to the degree of discipline recommended. Under all the circumstances, we conclude that a suspension of six months is warranted. Accordingly, the respondent is suspended from practice for a period of six months. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.